437 F.2d 1355
Patrick Emmett DWYER, Petitioner-Appellant,v.E. P. PERINI, Superintendent, etc., Respondent-Appellee.
No. 20609.
United States Court of Appeals, Sixth Circuit.
March 8, 1971.

Patrick Emmett Dwyer, pro se.
Paul W. Brown, Atty. Gen., James L. Hoover, Asst. Atty. Gen., Columbus, Ohio, for appellee.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.
PER CURIAM.


1
This is an appeal from the United States District Court, Northern District of Ohio, of an order dismissing a petition for a writ of habeas corpus.


2
Appellant was convicted in Ohio of burglary and larceny.  In his petition, Appellant contends that his arrest, detention, and various searches of his person, of his car and of the scene of the crime were unlawful.  Further, he contends he was denied effective assistance of counsel and that the trial court judge in Ohio improperly charged the jury which convicted him.


3
Each of the grounds raised by Appellant are without merit on appeal.  The record discloses that Appellant was effectively represented by competent counsel and that the charge of the trial judge, insofar as error is alleged, was lawful and nonprejudicial.  Under the facts of this case, the various searches of Appellant's car and of the scene of the crime were lawful.  Chambers v. Maroney, 399 U.S. 42, 46-52, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970), Harris v. United States, 390 U.S. 234, 88 S. Ct. 992, 19 L. Ed. 2d 1067 (1968), Ker v. California, 374 U.S. 23, 42-43, 83 S. Ct. 1623, 10 L. Ed. 2d 726 (1963).  All other claims alleged by the Appellant are not of sufficient importance to have prejudiced his cause.


4
Upon a careful review of the entire record and upon due consideration of all of the errors alleged, we find that the errors, if any, in the Appellate's state proceedings were 'harmless beyond a reasonable doubt.'  Chapman v. United States, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).


5
Affirmed.